 
 
 
 
 
 
                        UNITED STATES DISTRICT COURT
                                  FOR THE
                       EASTERN DISTRICT OF CALIFORNIA
 
 
 
    DARRYL JEFFERSON,                      )      Case No.: 2:18-cv-02400-TLN-AC
 
                                           )
                       Plaintiff           )
          v.                               )
 
                                           )
                                           )         [PROPOSED] ORDER
    MONARCH RECOVERY                       )
    MANAGEMENT,                            )
 
 
                                           )
                                           )
                       Defendant           )
                                           )
                                           )
                                           )
 
          The Court, having reviewed Plaintiff’s Consent Motion for an Order
    Authorizing Production of Cellular Telephone Records by MetroPCS, finds that the
    motion is meritorious on its face and further that it is unopposed. It is therefore
    Ordered that the motion is Granted. MetroPCS is ORDERED to produce the
    cellular telephone records sought by the subpoena served upon it in this matter on
    November 20, 2018, to Plaintiff’s counsel, Kimmel & Silverman, P.C., as directed
    in the subpoena.


DATED: February 11, 2019
 
